The Honorable Wayne Wagner State Representative P.O. Box 1135 Manila, Arkansas 72442
Dear Representative Wagner:
This is in response to your request for an opinion, on behalf of a "home health" organization, for a reconsideration of Opinion No. 89-109, (copy enclosed), issued by former Attorney General Steve Clark. That opinion construed existing law, including Act 422 of 1989, as exempting hospitals from "permit of approval" review by the Health Services Agency, prior to adding or expanding home health services.
It is my opinion that Opinion No. 89-109 still represents the current state of the law in Arkansas on this issue. The applicable law at the time of the issuance of Opinion No. 89-109
has not changed. Section 20-8-101(6)(B) (Cum. Supp. 1991) of the Arkansas Code still exempts "hospitals" from the definition of a "health facility," as regards home health services, and thus still exempts hospitals from the requirement of a permit of approval under A.C.A. § 20-8-107 prior to adding or expanding home health services. See Opinion No. 89-109.
If other home health providers feel that this exemption is inequitable, their remedy is through the legislative process.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:ch